Citation Nr: 1122814	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-32 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.    

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for low back disorder.

5.  Entitlement to service connection for a bilateral hip disorder.

6.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, to include as secondary to a low back disorder.

7.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to a low back disorder.

8.  Entitlement to service connection for a psychiatric disorder.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The appellant served in the United States military from January 1981 until July 1981.  The record is contradictory as to whether the appellant had active duty service or active duty for training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the appellant's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Here, the appellant claims that he currently has a cervical spine, low back, bilateral hips, right knee, left knee, bilateral upper extremities, bilateral lower extremities, and depression disorders that are related to his military service.  Specifically, he claims that he suffered two falls during his service, which have resulted in orthopedic disorders.  In addition, his private physician has raised the issue of whether he currently has a left knee disorder, neurological disorders of the upper and lower extremities, and a psychiatric disorder that are all secondary to his low back and right knee conditions.  Having reviewed the medical evidence of record, the Board finds that additional development is required prior to the adjudication of the appellant's claims.

The Board notes that service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, and possibly relevant to this appellant's claims, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA), or for injury, but not disease, incurred in or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6. 

The Board has thoroughly reviewed the available evidence in the claims file and the types of service of this appellant are unclear.  His DD 214 lists his reflects that the appellant had almost six months of active duty service.  However, it also reflects that he was separated from ACDUTRA.  Moreover, additional information in the claims file shows that the appellant served on active duty from January 1981 until July 1981.  In the June 2010 Statement of the Case, the RO determined that the appellant did not have any active duty service and instead served on ACDUTRA.  In other words, while the claims file shows that the appellant had military service from January 1981 to July 1981, is unclear whether this service should be characterized as active duty, ACDUTRA, or some combination thereof.  Verification as to the type of service, active duty or ACDUTRA, is not apparent from the record and no effort to clarify such information has been undertaken.  Such information is required in this case to determine whether the service connection is warranted for the claimed disorders based on the provisions applicable for active duty service (38 C.F.R. 3.303), or whether service connection must be considered only for injuries or disease incurred or aggravated during period of ACDUTRA (38 C.F.R. 3.6).

VA has a duty to assist the appellant in substantiating his claims.  This duty includes making reasonable efforts to help him procure pertinent records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts to help the appellant obtain records that are in Federal custody, such as service personnel records, consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  Such request may cease, however, when if it is determined that they do not exist or that further requests to obtain them would be futile.  Id.

In this case, the appellant's service personnel records have not been associated with the claims file.  Therefore, on remand the RO/AMC shall seek to obtain the appellant's service personnel records, to determine whether his period of service from January 1981 to July 1981 represented active duty service or ACDUTRA.

Moreover, the claims file reflects that the appellant receives private treatment from N.A.O., M.D. for the claimed orthopedic disorders.  Specifically, the appellant submitted an October 2009 letter from this physician, who essentially described the appellant's current symptomatology.  However, the treatment records from Dr. N.A.O. are currently not of record.  Moreover, it is unclear whether the appellant received treatment for the claimed disorders from any other medical facilities, to include any VA medical facilities.  Any records in this regard may be relevant to the appellant's claims.  As such, on remand, the RO/AMC shall contact the appellant and request that he identify the names, dates, and locations of all VA and private medical facilities, to include Dr. N.A.O., from which he received medical treatment for his claimed disorders so that any outstanding records may be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to secure all of the appellant's service personnel records, including a breakdown of any periods of active duty, ACDUTRA, or inactive duty training (INACDUTRA), through official channels or from any appropriate source.  These records should be associated with the claims file.  

2.  The RO/AMC shall contact the appellant and request that he provide a list of all VA medical facilities where he has received medical treatment and the names of all private medical facilities and physicians who have treated him for claimed cervical spine, low back, bilateral hips, right knee, upper extremities radiculopathy, lower extremities neuropathy, and psychiatric disorders, to include treatment from Dr. N.A.O.  In so doing, the appellant must include the dates of said treatment at any of the identified facilities.  Any additional records identified by the appellant that are not currently associated with the claims file must be obtained by the RO, following the receipt of any necessary authorizations from the appellant, and must be associated with the claims file.

3.  Following completion of the above tasks, the RO/AMC should determine whether additional development is needed with respect to the appellant's claims, to include scheduling the appellant for appropriate VA examinations to assess the nature and etiology of the claimed disorders and to determine whether TDIU benefits are warranted.  If additional developed is deemed warranted with respect to any of the claims, the RO/AMC must undertake all necessary actions prior to readjudicating the appellant's claims.

4.  Upon completion of the above tasks and all necessary notice and assistance requirements, the RO shall readjudicate the appellant's claims for service connection and the claim for a TDIU.  If the benefits sought on appeal remain denied, provide the appellant with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


